


110 HR 5401 IH: GREEN School Improvement

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5401
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Mr. Loebsack (for
			 himself, Mr. Hare,
			 Ms. Hooley,
			 Mr. Payne,
			 Mr. Van Hollen,
			 Mr. Boswell, and
			 Mr. Kagen) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To authorize the Secretary of Education to make grants
		  for energy efficiency improvements and renewable energy improvements at public
		  school facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Grants for Renewable and Energy
			 Efficiency Needs School Improvement Act or the
			 GREEN School Improvement
			 Act.
		2.FindingsThe Congress finds the following:
			(1)According to a recent report entitled
			 Greening America’s Schools: Costs and Benefits buildings use a
			 large amount of the Nation’s energy and electricity. Air pollution and
			 greenhouse gas emissions from burning fossil fuels to heat and to generate
			 electricity for these buildings can impose health, environmental, and property
			 damage costs. Green schools use on average one-third less energy than
			 conventional schools and could lead to large overall emissions reductions per
			 school.
			(2)The same report
			 indicates that out of 30 schools reviewed, the average energy savings of a
			 green school over a conventional school was 33 percent and the water savings
			 was 32 percent. The total financial savings from green schools are around $70
			 per square foot, with a $12 per square foot savings going directly to schools.
			(3)According to a
			 1996 GAO report, school officials estimated that to bring schools up to a
			 good overall condition, it would cost a total of
			 $112,000,000,000, and $11,000,000,000 alone to comply with Federal mandates.
			(4)According to a
			 report by the National Center for Education Statistics report, $127,000,000,000
			 is needed to bring the three-quarters of current school buildings with need for
			 repairs, renovations and modernizations up to a good overall
			 condition.
			(5)According to the
			 GAO, 14,000,000 students attend schools considered below standard or dangerous
			 and almost two-thirds of schools have building features such as air
			 conditioning that are in need of extensive repair or replacement leading to the
			 air being unfit to breathe in nearly 15 thousand schools.
			(6)A
			 report by The Rural School and Community Trust found that overall public school
			 enrollment in the United States increased by about 602,000 students or 1
			 percent while enrollment in rural schools increased by over 1,339,000 or 15
			 percent. The poorest rural populations are in the poorest states least able to
			 afford the cost of an adequate education.
			(7)A
			 2006 report by Building Educational Success Together found that the
			 academically neediest students, minorities and impoverished students were most
			 likely to attend the most decrepit facilities and that while unprecedented
			 spending on facilities and growth was seen across the country, the least
			 affluent school districts made the lowest investment.
			(8)According to a
			 recent report entitled Greening America’s Schools: Costs and
			 Benefits an examination of numerous States with green projects found a
			 significant increase in employment and revenue in those States. In this same
			 report, one State with green schools found a 5 percent reduction in teacher
			 turnover.
			(9)In examining
			 numerous schools, based on a substantial data set a 3–5 percent improvement in
			 learning ability and test scores in green schools can be expected.
			(10)According to a
			 report by the U.S. Environmental Protection Agency entitled Indoor Air
			 Quality in January 2003, students and faculty typically spend 85 to 90
			 percent of their time indoors and the concentration of pollutants indoors is
			 typically higher than outdoors, sometimes by as much as 10 or even 100
			 times.
			(11)According to a
			 study by the Carnegie Mellon University Center for Building Performance in
			 2005, 17 separate studies all found positive health impacts from improved
			 indoor air-quality, ranging from 13.5 percent up to 87 percent improvements
			 with average improvement of 41 percent.
			(12)According to a
			 recent report entitled Greening America’s Schools: Costs and
			 Benefits, an analysis of numerous green schools showed that both
			 teacher sick days and student absenteeism decreased by 12 to 15 percent in
			 green schools.
			3.DefinitionsIn this section:
			(1)Eligible
			 entityThe term eligible entity means a consortium
			 of—
				(A)one local
			 educational agency; and
				(B)one or more—
					(i)schools;
					(ii)non-profit
			 organizations;
					(iii)for-profit
			 organizations; or
					(iv)community
			 partners that have the knowledge and capacity to partner and assist with energy
			 improvements.
					(2)Energy
			 improvementsThe term energy improvements
			 means—
				(A)any improvement, repair, or renovation, to
			 a school that will result in a direct reduction in school energy costs
			 including but not limited to improvements to building envelope, air
			 conditioning, ventilation, heating system, domestic hot water heating,
			 compressed air systems, distribution systems, lighting, power systems and
			 controls;
				(B)any improvement, repair, renovation, or
			 installation that leads to an improvement in teacher and student health
			 including but not limited to indoor air quality, daylighting, ventilation,
			 electrical lighting, and acoustics; and
				(C)the installation of renewable energy
			 technologies (such as wind power, photovoltaics, solar thermal systems,
			 geothermal energy, hydrogen-fueled systems, biomass-based systems, biofuels,
			 anaerobic digesters, and hydropower) involved in the improvement, repair, or
			 renovation to a school.
				4.Formula grants to
			 States for energy efficiency improvements and renewable energy improvements at
			 public school facilities
			(a)AuthorityFrom amounts made available for grants
			 under this section, the Secretary of Education shall allocate funds to States
			 to provide grants to local educational agencies and eligible entities to make
			 energy improvements authorized by this section.
			(b)FormulaAmounts
			 made available for grants under this section shall be allocated as
			 follows:
				(1)1
			 percent shall be allocated to provide assistance to outlying areas.
				(2)1
			 percent shall be allocated to the Secretary of the Interior to provide
			 assistance to Bureau-funded schools.
				(3)The remaining
			 amounts shall be allocated to the State educational agencies. Each State
			 educational agency shall be allocated an amount that bears the same relation to
			 the amount appropriated for the fiscal year as the amount the State received
			 for fiscal year 2008 under part A of title I of the Elementary and Secondary
			 Education Act of 1965 bears to the amount all States received for fiscal year
			 2008, except that no State educational agency shall receive less than 0.5
			 percent of the remaining amounts.
				(c)Amount reserved
			 by State for administrationA
			 State educational agency receiving an allocation under subsection (b) may
			 reserve not more than 2 percent of that allocation for the purpose of
			 administering the distribution of grants under this section.
			(d)Competitive
			 grants
				(1)In
			 generalAfter any reservation under subsection (c), the State
			 educational agency shall grant all remaining amounts on a competitive basis to
			 local educational agencies and eligible entities. Any amounts that the State
			 educational agency cannot grant shall be returned to the Secretary and
			 reallocated by the Secretary to other States under subsection (b).
				(2)PriorityIn
			 making grants under this subsection, the State educational agency shall give
			 priority to a local educational agency that has renovation, repair, and
			 improvement funding needs and is—
					(A)a high-need local
			 educational agency, as defined in section 2102 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6602); or
					(B)a local educational agency designated with
			 a metrocentric locale code of 41, 42, or 43 as determined by the National
			 Center for Education Statistics (NCES), in conjunction with the Bureau of the
			 Census, using the NCES system for classifying local educational
			 agencies.
					(3)Competitive
			 criteriaThe competitive criteria used by the State educational
			 agency shall include the following:
					(A)The fiscal capacity of the local
			 educational agency or eligible entity to meet the needs for improvements of
			 school facilities without assistance under this section, including the ability
			 of the local educational agency or eligible entity to raise funds through the
			 use of local bonding capacity and otherwise.
					(B)In the case of a local educational agency
			 that proposes to fund an improvement for a charter school, the extent to which
			 the school has access to funding for the project through the financing methods
			 available to other schools or local educational agencies in the State.
					(C)The likelihood that the local educational
			 agency or eligible entity will maintain, in good condition, any facility whose
			 improvement is assisted.
					(4)ApplicationsTo
			 be eligible to receive a grant under this section, an applicant must submit to
			 the State educational agency an application that includes each of the
			 following:
					(A)A needs assessment of the current condition
			 of the school and facilities that are to receive the energy
			 improvements.
					(B)A draft work plan of what applicant hopes
			 to achieve at the school and a description of the energy improvements to be
			 carried out.
					(C)A description of the applicant’s capacity
			 to provide services and comprehensive support to make the energy
			 improvements.
					(D)An assessment of the applicant’s expected
			 needs for operation and maintenance training funds, and a plan for use of those
			 funds, if any.
					(E)An assessment of the expected benefits of
			 the energy improvements.
					(F)A cost estimate of the proposed energy
			 improvements.
					(G)An identification of other resources that
			 are available to carry out the activities for which funds are requested under
			 this section, including the availability of utility programs and public benefit
			 funds.
					(H)An assurance that the application was
			 developed in consultation with the facilities manager of the school, parents,
			 classroom teachers, and principals.
					(I)A memorandum of understanding between the
			 school selected for the energy improvements and the applicant.
					(J)An assessment of
			 the need for an audit and, if so, a justification of the need for the
			 audit.
					(K)If the applicant is
			 an eligible entity—
						(i)a
			 description of the eligible entity;
						(ii)a description of the capacity of the
			 eligible entity to provide services and support applicable to the energy
			 improvements; and
						(iii)a memorandum of understanding between the
			 eligible entity and local educational agency.
						(L)Any other information and assurances that
			 the State educational agency may reasonably require.
					(5)Matching
			 fundsThe State educational agency may require a recipient to
			 provide matching funds and, in determining the amount of the matching funds,
			 shall take into account the relative poverty of the population served by the
			 local educational agency.
				(e)Use of grant
			 amounts
				(1)In
			 generalThe recipient of a grant under this section shall use the
			 grant amounts only to make the energy improvements contemplated in the
			 application, subject to the other provisions of this subsection.
				(2)Operation and
			 maintenance trainingThe
			 recipient may use up to 5 percent for operation and maintenance training for
			 energy efficiency and renewable energy improvements (such as maintenance staff
			 and teacher training, education, and preventative maintenance training).
				(3)AuditThe recipient may use funds for a
			 third-party investigation and analysis for energy improvements (such as energy
			 audits and existing building commissioning).
				(4)Continuing
			 educationThe recipient may use up to 1 percent of the grant
			 amounts to develop a continuing education curriculum relating to energy
			 improvements.
				(f)Contracting
			 requirements
				(1)Davis-BaconAny
			 laborer or mechanic employed by any contractor or subcontractor in the
			 performance of work on any energy improvements funded by a grant under this
			 section shall be paid wages at rates not less than those prevailing on similar
			 construction in the locality as determined by the Secretary of Labor under
			 subchapter IV of chapter 31 of title 40, United States Code (commonly referred
			 to as the Davis-Bacon Act).
				(2)CompetitionEach applicant that receives funds shall
			 ensure that, if the applicant carries out repair or renovation through a
			 contract, any such contract process—
					(A)ensures the
			 maximum number of qualified bidders, including small, minority, and women-owned
			 businesses, through full and open competition; and
					(B)gives priority to
			 businesses located in, or resources common to, the State or the geographical
			 area in which the project is carried out.
					(g)Reporting
				(1)By
			 recipientsEach recipient of
			 a grant under this section shall submit to the State educational agency, at
			 such time as the State educational agency may require, a report describing the
			 use of such funds for energy improvements, the estimated cost savings realized
			 by those energy improvements, the results of any audit, the use of any utility
			 programs and public benefit funds and the use of performance tracking for
			 energy improvements (such as the Department of Energy: Energy Star program or
			 LEED for Existing Buildings).
				(2)By
			 StatesEach State educational
			 agency receiving an allocation under this section shall submit to the
			 Secretary, not later than December 30 of each year, a report on the use of
			 funds received and made available to recipients for energy improvements, the
			 estimated cost savings realized by those energy improvements, the results of
			 any audits, the use of any utility programs and public benefit funds and the
			 use of performance tracking for energy improvements (such as the Department of
			 Energy: Energy Star program or LEED for Existing Buildings).
				(h)Best
			 practices
				(1)Publication of
			 State reportsThe Secretary shall publish the reports from the
			 State educational agencies.
				(2)Development of
			 guidelinesThe Secretary shall use the results of the reports to
			 develop, in consultation with the Secretary of Energy, guidelines and best
			 practices for activities carried out under this section.
				(i)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000,000 for each of fiscal years 2009 through
			 2014.
			5.Competitive
			 grants to States to develop guidelines for energy improvements
			(a)AuthorityFrom amounts made available for grants
			 under this section, the Secretary of Education shall, on a competitive basis,
			 make grants to States to develop guidelines and standards for energy
			 improvements and new facility construction within the State.
			(b)PriorityIn
			 making grants under this section, the Secretary shall give priority to the
			 following:
				(1)A
			 State that has local educational agencies that have renovation, repair, and
			 improvement funding needs and are—
					(A)high-need local
			 educational agencies, as defined in section 2102 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6602); or
					(B)local educational agencies designated with
			 a metrocentric locale code of 41, 42, or 43 as determined by the National
			 Center for Education Statistics (NCES), in conjunction with the Bureau of the
			 Census, using the NCES system for classifying local educational
			 agencies.
					(2)A State that does not have established
			 guidelines and standards for energy improvements, and new facility
			 construction.
				(c)ApplicationsTo be eligible to receive a grant under
			 this section, an applicant must submit to the Secretary an application that
			 includes each of the following:
				(1)An assessment of the need for State
			 guidelines and standards for energy improvements and new facility
			 construction.
				(2)An assessment of the expected benefits of
			 guidelines and standards for energy improvements and new facility
			 construction.
				(3)A cost estimate of the proposed development
			 of guidelines and standards for energy improvements and new facility
			 construction.
				(4)A plan for utilization of guidelines and
			 standards for energy improvements and new facility construction.
				(5)A plan for utilization of businesses
			 located in, or resources common to, the geographical area.
				(6)Any other information and assurances that
			 the Secretary may reasonably require.
				(d)Use of
			 funds
				(1)In
			 generalThe recipient of a
			 grant under this section shall use the grant amounts only to develop the
			 guidelines and standards contemplated by this section, subject to the other
			 provisions of this subsection.
				(2)Content of
			 guidelines and standardsThe guidelines and standards
			 shall—
					(A)be based on
			 current regional standards set by the Department of Energy; and
					(B)give priority to the utilization of
			 businesses located in, or resources common to, the geographical area.
					(3)FeesThe recipient may use grant amounts for
			 fees related to securing information resources, obtaining training, and
			 obtaining certifications, to the extent doing so is relevant to developing
			 guidelines and standards for renovations, modernizations, and new construction
			 (such as obtaining third party certification for the institution of best
			 practices related to ongoing operations and maintenance for existing
			 buildings).
				(e)ReportingEach recipient of grant funds under this
			 section shall, not later than December 30 of the year for which the funds were
			 awarded, submit to the Secretary a report that describes the progress made in
			 developing the guidelines and standards, and includes any completed guidelines
			 and standards.
			(f)Best
			 practices
				(1)Publication of
			 reportsThe Secretary shall
			 publish the reports from the State educational agencies.
				(2)Development of
			 nationwide regional guidelinesThe Secretary shall use the results of the
			 reports to develop, in consultation with the Secretary of Energy, best
			 practices to further the goal of developing nationwide and regional guidelines
			 and standards for improvements, modernizations, renovations, and new
			 construction.
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2009 through 2014.
			6.Government
			 Accountability Office study
			(a)In
			 generalThe Comptroller
			 General of the United States shall carry out a study on—
				(1)the costs of
			 repair, renovation, and construction for public elementary schools and
			 secondary schools in the United States;
				(2)the expenditures
			 of Federal, State, local, and private funds for such costs; and
				(3)the potential of
			 Federal funding to address the repair, renovation, and construction needs of
			 public elementary schools and secondary schools in the United States with
			 energy improvements.
				(b)Estimates and
			 measuresIn carrying out the study, the Comptroller General
			 shall—
				(1)estimate the costs
			 needed to repair, renovate, and construct all schools described in subsection
			 (a)(1) to a good overall condition;
				(2)measure the
			 expenditures described in subsection (a)(2) for the period beginning with
			 fiscal year 2001 and ending with the most recent fiscal year for which data are
			 available; and
				(3)estimate the
			 potential costs, and the potential cost savings, of including in needed
			 repairs, renovations, and construction, energy improvements, as described in
			 subsection (a)(3).
				(c)AnalysisWith
			 respect to subsection (b)(2), the Comptroller General shall examine the history
			 of such expenditures, including examining—
				(1)types of schools
			 assisted, and the types of repair, renovation, and construction activities
			 conducted, with those expenditures;
				(2)how the
			 expenditures were allocated among improvements to land, buildings, and
			 equipment;
				(3)how Federal funds
			 for such activities have been distributed; and
				(4)how Federal funds
			 have been used to support energy improvements in public elementary schools and
			 secondary schools.
				(d)ReportNot
			 later than one year after the date of the enactment of this Act, the
			 Comptroller General shall submit to Congress a report on the results of the
			 study.
			
